DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of 16/667,300 now abandoned, which is a continuation of 15/477,724 now abandoned, which is a national stage entry of PCT/US2015/056060 which claims priority to U.S. Provisional Application No. 62/065,550 filed on October 17, 2014.

Response to Amendment
Applicant’s amendment filed January 14, 2021 has been entered.  Claims 4 and 5 are canceled.  Claims 1-3 and 6-21 are currently pending and presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 6-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over: 
claims 1-5 of U.S. Patent No. 8,518,962;
claims 1-9 of U.S. Patent No. 9,717,725;
claims 1-4 of U.S. Patent No. 9,662,390;
claims 1-9 of U.S. Patent No. 9,662,325;
claims 1-16 of U.S. Patent No. 8,685,995;
claims 1-10 of U.S. Patent No. 8,524,731; 
claims 1-10 of U.S. Patent No. 9,675,602; 
in view of Twycross et al. (Journal of Pain and Symptom Management, Vol. 43, No. 2, Feb. 2012). 

Claims 1-3 and 6-21 of the instant application claim a method of treating cancer in a subject, increasing the survival of a subject suffering from cancer, slowing or stopping the growth of a tumor in a subject, or inhibiting or slowing the proliferation of tumor cells in a subject, comprising identifying the subject as a fast responder to administration of a mu opioid receptor antagonist for constipation and administering to the subject a composition comprising a mu opioid receptor antagonist such as the peripherally acting mu-opioid receptor antagonist methylnaltrexone.
The cited claims of each of the cited patents claim the treatment of cancer comprising the administration of a peripherally acting mu-opioid receptor antagonist.
The cited patents do not teach identifying and treating a subject that is a fast responder to administration of a mu opioid receptor antagonist for constipation.
Twycross et al. teaches that about 1/3 to ½ of patients given the peripherally acting mu-opioid receptor antagonist, methylnaltrexone have a bowel movement within 4 hours, without loss of analgesia or the development of opioid withdrawal symptoms (page 311 Box B).  Thus, since the claims of the patents broadly claim treatment of subjects in general, the patient population of the cited patents necessarily include patients that have a bowel movement or laxation response within 0 to 4 hours as claimed in the instant claims since the cited patents teach treating all patients and Twycross et al. teaches that about 1/3 to ½ of all patients given the peripherally acting mu-opioid receptor antagonist, methylnaltrexone are fast responders.  
mu opioid receptor antagonist for constipation is rendered obvious since it is obvious and within the skill of an ordinary artisan to monitor a patient when administering drugs.  Thus, an ordinary skilled artisan would have been motivated to observe the effects of the drug including the induction of laxation caused by the administration of the peripherally acting mu-opioid receptor antagonist and thus necessarily identify the patient that is a fast responder to the peripherally acting mu-opioid receptor antagonist.  Thus, the cited claims of the instant application are rendered obvious over the cited claims of the cited patents.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-21 are rejected under 35 U.S.C. 103 as being unpatentable over Moss et al. WO 2006/096626 A2 in view of Twycross et al. (Journal of Pain and Symptom Management, Vol. 43, No. 2, Feb. 2012).
Claims 1-3 and 6-21 of the instant application claim a method of treating cancer in a subject, increasing the survival of a subject suffering from cancer, slowing or stopping the growth of a tumor in a subject, or inhibiting or slowing the proliferation of tumor cells in a subject, comprising identifying the subject as a fast responder to administration the mu opioid receptor antagonist for constipation and administering to the subject a composition comprising a mu opioid receptor antagonist wherein the mu-opioid receptor antagonist methylnaltrexone or a salt thereof.
Moss et al. teaches methods of attenuating, e.g. inhibiting or reducing cellular proliferation and migration comprising the administration of opioid antagonists including peripherally restricted antagonists (Page 5 lines 15-27).  Moss et al. specifically teaches that the cellular proliferation and migration treated is associated with cancer (page 5 lines 27-31).  Moss et al. specifically teaches that the opioid antagonist is a peripheral opioid antagonist including methylnaltrexone (page 6 lines 2-6).  Moss et al. further 
Thus Moss et al. specifically teaches a method of treating cancer in a subject, increasing the survival of a subject suffering from cancer, slowing or stopping the growth of a tumor in a subject, or inhibiting or slowing the proliferation of tumor cells in a mu opioid receptor antagonist which is a peripherally acting mu-opioid receptor antagonist including methylnaltrexone to the subject.  
Although Moss et al. does not specifically recite that the subject is a fast responder to administration of a mu opioid receptor antagonist for constipation, Moss et al. specifically teaches treating all patients in need thereof which necessarily includes the claimed patient population that are fast responders to administration of a mu opioid receptor antagonist for constipation. 
Twycross et al. teaches that about 1/3 to ½ of patients given methylnaltrexone have a bowel movement within 4 hours, without loss of analgesia or the development of opioid withdrawal symptoms (page 311 Box B).  Thus, the patient population of Moss et al. necessarily includes patients that have a bowel movement or laxation response within 0 to 4 hours as claimed in the instant claims since Moss et al. teaches treating all patients and Twycross et al. teaches that about 1/3 to ½ of all patients given methylnaltrexone are fast responders.  
Moss et al. does not teach the bowel movement or laxation response is rescue-free.  Moss et al. does not teach the composition is administered orally at about 150, 300 or 450 mg.  Moss et al. does not teach that the subject has opioid induced constipation or rescue free bowel movements for a period of time.  Moss et al. does not teach identifying and selecting a subject as a fast responder to the mu opioid receptor antagonist.
However, Moss et al. teaches oral and parenteral administration, wherein the oral dosage is from 1 to 20 mg/kg.  It is obvious to vary and/or optimize the amount of a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).  Thus claim 11 of the instant application is rendered obvious in view of the cited prior art teachings.
With respect to claims 7 and 14, it is within the skill of an ordinary artisan to determine which patients to treat.  Since Moss et al. teaches treating all patients in need thereof and does not exclude certain patient populations, it would have been obvious to a person of ordinary skill in the art to administer methylnaltrexone for the treatment of cancer in all patients in need thereof, especially patients experiencing opioid induced constipation, since Moss et al. teaches that opioids have severe side effects caused by activation of the peripheral receptors including constipation and peripherally acting mu opioid receptor antagonist can reverse or lessen these side-effects (page 4 lines 9-28).  Thus claims 7 and 14 are rendered obvious in view of the cited prior art teachings.
Although Moss et al. does not specifically teach identifying and selecting a subject as a fast responder to the mu opioid receptor antagonist, it is within the skill of an ordinary artisan to monitor a patient when administering drugs.  Thus, an ordinary skilled artisan would have been motivated to observe the effects of the drug including 
Claim 17 is rendered obvious since the prior art teaches the use of the same compound as claimed, i.e. a peripherally acting mu opioid receptor antagonist such as methylnaltrexone, and thus the same compound will necessarily have the same properties as claimed, i.e. blocks src phosphorylation and/or inhibit or attenuate epithelial mesenchymal transition.  "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Thus, the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
 Claims 1-3 and 6-21 are rejected.  Claims 4 and 5 are canceled.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM